Citation Nr: 0028752	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  93-07 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that continued the veteran's service 
connected bilateral hearing loss at a noncompensable level.  
A notice of disagreement was received in February 1993.  A 
statement of the case was issued in March 1993.  A 
substantive appeal was received from the veteran in April 
1993.  A hearing was held at the regional office in Los 
Angeles, California, in November 1993.  By rating decision of 
February 1999, a 10 percent rating was granted, effective 
July 1, 1993.  A hearing before the undersigned Veterans Law 
Judge at the RO (i.e. a travel board hearing) was held at the 
RO in July 2000.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO.

2. The veteran's claim for increased rating for hearing loss 
has been pending since October 28, 1992.  

3. At the time of VA examination in February  1993, and prior 
thereto, the veteran had Level I hearing in both ears; on 
VA examination in December 1993 hearing acuity was 
measured as Level II in both ears.

4. The veteran's bilateral hearing loss is currently 
manifested by bilateral mild to moderately sloping 
sensorineural hearing loss in high frequencies; he has 
Level IV hearing in both ears.


CONCLUSION OF LAW

The criteria for a compensable evaluation, prior to July 1, 
1993 or for an evaluation higher than 10 percent for the 
veteran's service connected bilateral hearing loss, effective 
that date,  have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, 4.86 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that an increased 
rating is warranted for the veteran's bilateral hearing loss. 
As a preliminary matter, the Board finds that this claim is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board also is satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.

A review of the record reflects that service connection for 
bilateral hearing loss was established at a noncompensable 
level by a rating decision of October 1983.  This decision 
was based on the report of the veteran's separation 
examination which noted that he had a high frequency 
defective auditory acuity in both ears, as well as the 
veteran's reported history of working while in service in a 
high noise environment testing engines, and the reports of 
hearing examinations conducted in June, August, and September 
1983.  Those examinations indicated that the veteran had mild 
bilateral sensorineural hearing loss, and tinnitus, and that 
the audiometric configuration supported a history of acoustic 
trauma.  (This rating decision granted the veteran a 10 
percent rating for tinnitus.)

In October 1992, the veteran applied for an increased rating 
for his bilateral hearing loss.  Essentially, it is 
maintained that the evaluation currently assigned for the 
veteran's service-connected hearing loss is not adequate, 
given the current symptomatology of this disability.  The 
recent evidence of record includes reports of VA and 
contractor outpatient treatment records and examinations.

On the authorized audiological evaluation in July 1992, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
45
45
50
LEFT
35
50
55
50
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The examiner at that time indicated that the veteran's 
hearing was within normal limits through 500 Hertz, sloping 
to a moderate sensorineural hearing loss in both ears.  The 
veteran was found to have excellent speech discrimination.  
The veteran was referred to be fitted for hearing aids for 
both ears.

On the authorized audiological evaluation in February 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
45
55
50
LEFT
35
45
50
45
50

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  During examination, the veteran 
reported that he was in the process of getting new hearing 
aids.  He reported that he had occasional tinnitus which was 
not present that day.  The examiner's impression was of mild 
sloping to moderate sensorineural hearing loss in both ears 
at 4000 Hertz.  The examiner found the veteran's speech 
discrimination to be excellent.

In a hearing before the RO, dated November 1993, the veteran 
indicated that he had been having a number of problems with 
his hearing since he was granted service connection for 
hearing loss at a noncompensable level in 1983.  He noted 
that one of his main problems is with hearing people on the 
telephone, if he is on a phone without volume control.  The 
veteran reported his hearing to be worse if he was in a 
situation where there was other noise present.  The veteran 
indicated that he had recently taken a course in sign 
language and lip reading.  He reported that if he hears a 
siren while driving, he can not tell which way it is coming 
from without seeing it.  He uses two alarm clocks in the 
hopes that he will not sleep through them both, though he has 
slept through an alarm clock ringing right near him.  The 
veteran indicated that he had never failed an employment 
physical because of his hearing loss, but that he has been 
ridiculed about his hearing loss, including by a former 
supervisor.  The veteran indicated that he had a hard time 
talking to people, and avoided talking to a lot of people so 
that he would not have to carry on conversations.

On the authorized audiological evaluation in December 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
55
50
50
LEFT
35
50
50
50
50

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 86 percent in the left ear.  
The veteran was diagnosed with bilateral sensorineural 
hearing loss and constant tinnitus.

During a general medical examination of March 1995, whisper 
test results of the veteran were one inch out of five feet 
bilaterally.  The Weber test was inaudible to him.  The Rinne 
test demonstrated the veteran's total lack of bone conduction 
of high frequencies and minimal air conduction of high 
frequencies.  The examiner offered a diagnosis of mildly 
severe diminished gross hearing, primarily high frequency 
deficiency, with bilateral hearing aids.

On the authorized audiological evaluation in November 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
55
65
LEFT
40
55
55
55
65

Speech audiometry revealed speech recognition ability of 80 
percent in both ears. The veteran gave a history of hearing 
difficulty in both ears for over 30 years, as well as 
occasional high-pitched tinnitus in both ears.  The examiner 
provided a diagnosis of bilateral mild to moderately sloping 
sensorineural hearing loss.  A rating decision of February 
1999 granted the veteran a 10 percent rating for his hearing 
loss.

On the authorized audiological evaluation in July 2000, pure 
tone thresholds, in decibels, were approximately as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
55
55
LEFT
45
55
55
60
50

Speech audiometry revealed speech recognition ability of 76 
percent in each ear.  The veteran reported during the 
examination that he noticed a slight decrease in his hearing 
since his last audio examination.  The veteran also reported 
an increase in trouble with communication especially in a 
classroom environment.  The veteran was diagnosed with mild 
to moderate sensorineural hearing loss.  He had normal 
typanometry.  The examiner found fair recognition.  The 
examiner indicated that there was no significant change since 
the last audiogram of July 1997.

In the veteran's hearing testimony from July 2000, he 
indicated that his hearing had become worse since his last 
hearing before the RO.  He indicated that he always has to 
have people repeat things, and he has a hard time 
communicating on the phone.  The veteran also reported that 
his tinnitus had been getting worse.  The veteran reported 
occasionally missing time from work or school because he 
overslept, due to not hearing his alarm go off in the 
morning.  The veteran tried to avoid talking to people 
because he gets tired of asking them to repeat themselves.  
The veteran indicated that he no longer went to movies 
because of his difficulty hearing.  He indicated that he 
often does not understand people talking in class, including 
the teacher, and that hearing loss causes him some difficulty 
in driving, especially in being able to tell which way a 
siren is coming from.  He has more trouble hearing noises 
coming from behind him than noises coming straight at him.  
The veteran indicated that he had been attempting to lip 
read, and that he was taking classes in sign language.  He 
related that environment and subject matter make a big 
difference as to whether he can understand speech, and that 
if several people are talking, or there is a lot of 
background noise, it becomes much more difficult for him to 
hear.

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

In this regard, the Board notes that, currently, the 
veteran's service connected hearing loss is evaluated as 10 
percent disabling under 38 C.F.R. § 4.85 (1999).   The Board 
notes that, during the pendency of this appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  62 Fed. Reg. 25,202-
25,210 (May 11, 1999).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, where laws or 
regulations change after a claim has been filed or reopened 
and before administrative or judicial process has been 
concluded, the version most favorable to the veteran applies, 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs to provide otherwise, and the Secretary 
has done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
see also Fischer v. West, 11 Vet. App. 121 (1998).

The regulations noted above had not been published or become 
effective at the time the RO issued any of its decisions as 
to the issue of evaluation for the veteran's bilateral 
hearing loss.  Therefore, the new regulations were not 
applied by the RO. Prior to reaching the analysis of this 
claim on the merits, the Board has considered whether or not 
the veteran would be prejudiced if the Board proceeded with 
appellate consideration of the claim without prior 
consideration of the new criteria by the RO.

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a pure 
tone audiometric test.  38 C.F.R. § 4.85 (1999).  The results 
are charted on Table VI and Table VII.  Thus, in order to 
assign an increased evaluation for his hearing loss, the 
veteran must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average pure tone 
decibel loss.  The Board has compared the previous versions 
of Table VI and Table VII, and the new versions of these 
tables.  There has been no discernable change.  Further, the 
Board finds that the revisions made to 38 C.F.R. § 4.86 
pertain to only exceptional patterns of hearing loss, and, 
although applicable to one audiological examination, as noted 
below, consideration of these newly developed criteria would 
by no means affect the outcome of the veteran's claim in this 
case.  In sum, the Secretary has stated that:

"[t]he revisions of the sections 
addressing ear and other sense organs are 
part of the overall revision of the 
rating schedule based on medical 
advances, etc., rather than representing 
liberalizing interpretations of 
regulations. We have explained above the 
reasons for the provisions of Sec. 4.86.  
The preamble erred in discussing these 
provisions as liberalizations.  Rather, 
they are an attempt to assure more 
equitable evaluations in a small number 
of veterans with unusual patterns of 
hearing impairment."

62 Fed. Reg. at 25,202.

Where new regulations have been promulgated, it is the usual 
practice to remand the issue to the RO to afford the veteran 
due process in the sense that consideration is given to both 
the new and the old rating criteria by the RO in the first 
instance. However, in this case, where there has been no 
change in the substantive criteria directly affecting the 
veteran's claim, the Board has determined that there is no 
prejudice to the veteran in proceeding to consider the issue.  
Remand of the issue would only needlessly delay consideration 
of the veteran's claim, without any benefit to the veteran.  
The Board further notes that the veteran has had ample 
opportunity to advance argument and evidence as to the 
limitations produced by his service connected disability, and 
there is no prejudice in the Board reviewing his claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Taking into account all the evidence, the Board finds that 
the veteran's hearing loss was properly rated at a 
noncompensable level prior to July 1, 1993 and, in fact, the 
examination reports do not support the necessary criteria for 
a compensable rating until November 1998.  That said, the 
hearing loss is currently properly rated at 10 percent 
disabling.  In this regard, the Board notes that the results 
of the July 1992 examination indicate that the veteran had an 
average pure tone threshold in the right ear of 47.5 decibels 
with speech recognition of 92 percent, and an average of 
51.25 decibels with speech recognition of 96 percent in the 
left ear.  Evaluating these test scores based on Table VI 
found at 38 C.F.R. § 4.85, the veteran's right ear hearing 
acuity is at Level I and his left ear is at Level I.  This 
level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, warrants a noncompensable evaluation.

The results of the February 1993 examination indicate that 
the veteran had an average pure tone threshold in the right 
ear of 50 decibels with speech recognition of 100 percent, 
and an average of 47.5 decibels with speech recognition of 
100 percent in the left ear.  Evaluating these test scores 
based on Table VI found at 38 C.F.R. § 4.85, the veteran's 
right ear hearing acuity is at Level I and his left ear is at 
Level I.  This level of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, also warrants to a noncompensable 
evaluation.

The results of the December 1993 examination indicate that 
the veteran had an average pure tone threshold in the right 
ear of 51.25 decibels with speech recognition of 88 percent, 
and an average of 50 decibels with speech recognition of 86 
percent in the left ear.  Evaluating these test scores based 
on Table VI found at 38 C.F.R. § 4.85, the veteran's right 
ear hearing acuity is at Level II and his left ear is at 
Level II.  This level of hearing acuity, as reflected on 
Table VII of 38 C.F.R. 
§ 4.85, also warrants a noncompensable evaluation.

The results of the November 1998 examination indicate that 
the veteran had an average pure tone threshold in the right 
ear of 56.25 decibels with speech recognition of 80 percent, 
and an average of 57.5 decibels with speech recognition of 80 
percent in the left ear.  Evaluating these test scores based 
on Table VI found at 38 C.F.R. § 4.85, the veteran's right 
ear hearing acuity is at Level IV and his left ear is at 
Level IV.  This level of hearing acuity, as reflected on 
Table VII of 38 C.F.R. 
§ 4.85, warrants a 10 percent evaluation, the evaluation 
currently assigned for this disability.

It is at this point that the new regulation, 38 C.F.R. § 4.86 
(1999), does apply.  As noted above, in the November 1998 
audiological examination of the veteran, puretone threshold 
frequencies at 1000, 2000, 3000, and 4000 Hertz all met or 
exceeded the 55 decibel mark.  As such, 38 C.F.R. § 4.86 
provides that the Level designation for hearing impairment 
may come from either Table VI or Table VIa, whichever results 
in the higher designation.  However, considering that table 
for the left ear still results in a Level IV designation, the 
same designation that ear receives under the old regulations, 
and thus the outcome would be the same, a 10 percent 
evaluation.  Therefore, as stated previously, the veteran is 
not prejudiced by the Board's consideration of these new 
regulations.

The results of the July 2000 examination indicate that the 
veteran had an average pure tone threshold in the right ear 
of 52.5 decibels with speech recognition of 76 percent, and 
an average of 55 decibels with speech recognition of 76 
percent in the left ear.  Evaluating these test scores based 
on Table VI found at 38 C.F.R. § 4.85, the veteran's right 
ear hearing acuity is at Level IV and his left ear is at 
Level IV This level of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, also warrants a 10 percent 
evaluation.

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  Here, such mechanical 
application establishes that no more than a 10 percent 
disability rating is warranted.

None of the above examination results provide evidence that 
would result in a compensable rating prior to July 1, 1993 or 
an evaluation higher than 10 percent for the veteran's 
service-connected bilateral hearing loss, effective that 
date.  Accordingly, the Board finds that the preponderance of 
the evidence is against the veteran's claim and, therefore, 
an increased evaluation for bilateral hearing loss is not 
warranted.

ORDER

Entitlement to a compensable rating for hearing loss prior to 
July 1, 1993 or for an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling, is denied.



		
	N. R. Robin
	Veterans Law Judge
	Board of Veterans' Appeals

 

